Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants’ terminal disclaimer filed on December 29, 2020 has been approved and overcomes the pending ODP rejection of claims 1-20 as being unpatentable over claims 1-20 of Patent No. 10,609,927.  The rejection has been withdrawn. The claims 1-20 are considered allowable.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to

    PNG
    media_image1.png
    283
    696
    media_image1.png
    Greyscale
wherein all variables are as defined in claim 1. The closest prior art is Ye, et al. (ACS Applied Materials & Interfaces, 2014) which teaches the compound 
    PNG
    media_image2.png
    147
    345
    media_image2.png
    Greyscale
which has two –CH2CH2OC(O)NH(CH2)4CNO chains attached to the quaternary nitrogen whereas the instant compounds only have one.   The method using the compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Shawquia Jackson/
Primary Examiner, Art Unit 1626